THE THIRTEENTH COURT OF APPEALS

                                   13-20-00504-CV


                                 Glenn J. Deadman
                                         v.
                           Michael Tracy and Annice Tracy


                                   On Appeal from the
                     36th District Court of Aransas County, Texas
                            Trial Court Cause No. 19-0117


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

August 4, 2022